UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, ¨ TRANSITION REPORT PURSUANT TO 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-20033 AMERIRESOURCE TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) DELAWARE 81-1084784 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3440 E.
